DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 01/24/2021 and the response to the restriction requirement of 06/08/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Applicant’s election without traverse of the election of species of A: claim 21 is deemed to encompass the species elected under A and B: claims 8 and 19 are deemed to encompass the species elected under B, in the reply filed on 06/08/2021 is acknowledged.  Claims 1-7, 12-15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Readable claims 8-9, 16 and 19-21, 28 and new claims 29-33 on the elected species have been examined on the merits.  

Claim Objections
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 16, 19-21, 28-29 and 32-33 are rejected under 35 USC 103 as being unpatentable over Dan (CN 102940075 DWPI Abstract) in view of Gregg (US 6319524), Somlyai et al. (US 20140141095) and Pomythkin et al. (US 20080292719) with evidenced provided by Karolina et al. (“Circulating miRNA Profiles in Patients with Metabolic Syndrome”, J Clin Endocrinol Metab. December 2012, 97(12):E2271-E2276)). 
A method for reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells and wherein the method is used for the treatment of metabolic syndrome in a subject comprising administering to the subject a composition comprising at least one oil or extract selected from the group comprising of the elected claimed cannabis oil or extract and further comprising deuterium depleted water and the claimed plant extract is produced by CO2 extraction and further comprising at least one FDA approved drug or non-FDA approved drug and another additional claimed compound is claimed. 
Dan teaches administering an effective amount of a composition (orally as a liquid beverage) comprising a cannabis extract and another claimed compound of xylitol to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) by to 
[Also Please note, as evidenced by the reference of Karolina’s teachings that since circulating miRNA profiles are well known to be associated with a patient with metabolic syndrome, it would have been obvious to one of ordinary skill in the art that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 8 and 19 of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon such administration of Dan’s same overall claimed composition (within same broadly claimed effective amount) to a subject to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and/or cancer.]
Dan, however, does not expressly teach the further inclusion of a deuterium depleted water and the claimed plant extract is produced by CO2 extraction further comprising at least one FDA approved drug or non-FDA approved drug therein.  
The cited reference of Gregg benefically teaches the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein (see entire document including e.g. title, column 4 lines 66-67, column 5 lines 1-9, tables and claims). 

The cited reference of Pomythkin beneficially teaches administering an effective amount of a composition comprising a deuterium depleted water to treat metabolic syndrome in a subject (see entire document including e.g. title, abstract, paragraph 0009 and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dan’s composition (as an oral) by further including a deuterium depleted water (as an active ingredient), at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids (as an active ingredient) and the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein within a composition taught by Dan, as well as to administer such a composition for the same purpose to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and cancer thereof.  The adjustment of another conventional working condition therein (e.g., determining effective amount/ranges of each claimed active ingredient within the composition to be effectively administered and the substitution of one oral form of the composition for another such as an oral form 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.  
With respect to instant claim 9, please note that the patentability of a product (i.e., obtaining a plant extract in a particular manner – such as a cannabis extract does not depend upon the method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process” (see, e.g. MPEP 2113). 

Response to Arguments
Applicant’s arguments submitted on 01/24/2021 have been carefully considered but are not deemed persuasive. 
	Applicant argues that neither Dan, nor any of the cited prior art references mentions or suggests the use of cannabis extract or oil or substances or compounds isolated from them particularly for reducing miR-3120. 
   	In response, Examiner still maintains that the cited reference of Dan reads upon the claimed invention’s method for reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells and wherein the method is used for the treatment of metabolic syndrome in a subject.  Since the cited reference of Dan teaches administering an effective amount of a composition (orally as a liquid beverage) comprising a cannabis extract and another claimed compound of xylitol to treat metabolic syndrome (and/or to treat the metabolic in vivo functional effect (i.e. the benefit that is selected from claims 8 and 19 of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon such administration of Dan’s same overall claimed composition (within same broadly claimed effective amount) to a subject to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and/or cancer.]
	Moreover, Applicant argues that as follows from the above-mentioned, Dan in view of Gregg, Somlyai et al. and/or Pomythkin et al. does not render obvious the method of amended claim 8. For at least these reasons, none of Dan, Gregg, Somlyai et al. and Pomythkin et al. and no reasonable combination of these references discloses or suggests all the features of independent claim 8 as currently amended.  Therefore, it is respectfully submitted that the subject-matter of the independent claim 8 is patentable in view of the cited references under 35 U.S.C. 102(a)(2) and 103.
In response, Examiner maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Dan, Gregg, Somlyai et al. and Pomythkin et al., individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited references of Gregg, Somlyai et al. and Pomythkin et al. are cited to remedy Dan’s deficiency.  Gregg remedies Dan’s deficiency because the cited reference of Gregg, in its entire document including e.g. title, column 4 lines 66-67, column 5 lines 1-9, tables and claims, teaches the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein. Secondly, Somlyai remedies Dan’s deficiency because the cited reference of Somylyai, in its entire document including e.g. title, abstract and claims, teaches administering an effective amount of a composition comprising a deuterium depleted water and further comprising at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids to treat insulin resistance and/or blood glucose levels (insulin resistance and/or blood glucose levels are under the metabolic syndrome criteria) in a subject.  Lastly, Pomythkin remedies Dan’s deficiency because the cited reference of Pomythkin, in its entire document including e.g. title, abstract, paragraph 0009 and claims, teaches administering an effective amount of a composition comprising a deuterium depleted water to treat metabolic syndrome in a subject. Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dan’s composition (as an oral) by further including a deuterium depleted water (as an active ingredient), at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids (as an active ingredient) and the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein within a composition taught by Dan, as well as to administer such a composition for the same purpose to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and cancer thereof.  The adjustment of another conventional working condition therein (e.g., determining effective amount/ranges of each claimed active ingredient within the composition to be effectively administered and the substitution of one oral form of the composition for another such as an oral form nanoparticle and the cultivating cell process therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        



/MICHAEL BARKER/           Primary Examiner, Art Unit 1655